DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,7-9,11,13-15,21,23,24,29,31,33,35,37,39,41,43 is/are rejected under 35 U.S.C. 103 as being obvious over Bernick et al(USPN 10806697;10/20/2020).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Bernick et al. teach and make claim to an encapsulated liquid pharmaceutical composition comprising about 25 ug of estradiol dispersed in medium chain oil comprising C6-12 fatty acid or glycol, monoglyceride, diglyceride or triglyceride ester thereof, Polyoxyl 40 hydrogenated castor oil, PEG-32 glyceryl laurate. Bernick et al. make claim to the pharmaceutical composition being a liquid at room temperature and has a viscosity of above about 1000 cP at 25 oC. The pharmaceutical composition is administered into the vagina. Bernick et al. teach and make claim to the pharmaceutical composition comprising PEG-32 stearate. Bernick et al. teach and make claim to a method of administering the capsule as a vaginal insert to treat vulvovaginal atrophy. The instant invention and claims differ from the prior art invention and claims in that the instant invention employs a C5 fatty acid while prior art invention/claims a C6 fatty acid. The C6 fatty acid is a homolog of the C5 fatty acid differing structurally by a single CH2 group. Since both carboxylic acids have the same utility in developing vaginal inserts for treating disorders in a female, it is critical that a showing of instant C5 fatty acid over prior art invention/claims using C6 fatty acid be made.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1,2,7-9,11,13-15,21,33,35,37,39 is/are rejected under 35 U.S.C. 103 as being obvious over Bernick et al(USPN 9180091;11/10/2015).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Bernick et al. teach and make claim to an encapsulated liquid pharmaceutical composition comprising about 1-25 ug of estradiol dispersed in medium chain oil comprising C6-12 fatty acid or glycol, monoglyceride, diglyceride or triglyceride ester thereof. Bernick et al. make claim to the pharmaceutical composition being a liquid at room temperature and has a viscosity of above about 1000 cP at 25 oC. The pharmaceutical composition is administered into the vagina. Bernick et al. teach and make claim to the pharmaceutical composition comprising PEG-32 stearate. Bernick et al. teach and make claim to a method of administering the capsule as a vaginal insert to treat vulvovaginal atrophy. The instant invention and claims differ from the prior art invention and claims in that the instant invention employs a C5 fatty acid while prior art invention/claims a C6 fatty acid. The C6 fatty acid is a homolog of the C5 fatty acid differing structurally by a single CH2 group. Since both carboxylic acids have the same utility in developing vaginal inserts for treating disorders in a female, it is critical that a showing of instant C5 fatty acid over prior art invention/claims using C6 fatty acid be made.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1,2,7-9,11,13-15,21,33,35,37,39 is/are rejected under 35 U.S.C. 103 as being obvious over Bernick et al(USAN 20140213565;07/31/2014).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Bernick et al. teach and make claim to an encapsulated liquid pharmaceutical composition comprising about 1-25 ug of estradiol and C6-12 fatty acid or glycol, monoglyceride, diglyceride or triglyceride ester thereof. Bernick et al. at paragraph 56 teach the pharmaceutical composition being a liquid at room temperature and has a viscosity of about 50-1000 cPs at 25 oC. The pharmaceutical composition is administered into the vagina. Bernick et al. teach and make claim to the pharmaceutical composition comprising glyceryl ricinoleate, hard fat, PEG-6 palmitostearate and/or ethylene glycol palmitostearate. Bernick et al. teach and make claim to a method of administering the capsule as a vaginal insert to treat vulvovaginal atrophy. The instant invention and claims differ from the prior art invention and claims in that the instant invention employs a C5 fatty acid while prior art invention/claims a C6 fatty acid. The C6 fatty acid is a homolog of the C5 fatty acid differing structurally by a single CH2 group. Since both carboxylic acids have the same utility in developing vaginal inserts for treating disorders in a female, it is critical that a showing of instant C5 fatty acid over prior art invention/claims using C6 fatty acid be made.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1,2,7,8,13, 23,24,29,31,33,35,41,43 is/are rejected under 35 U.S.C. 103 as being obvious over Mirkin et al(USAN 20190358243;11/20/2019).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Mirkin et al. teach and make claim to treat 
vaginal dryness and dyspareunia comprising administering to the vagina an encapsulated liquid pharmaceutical composition comprising about 1-25 ug of estradiol and PEG 6 stearate, Polyoxyl 40 hydrogenated castor oil, PEG-32 glyceryl laurate. Mirkin et al. teach and make claim to a method of administering the capsule as a vaginal insert to treat vulvovaginal atrophy. The instant invention and claims differ from the prior art invention and claims in that the instant invention employs a C5 fatty acid while prior art invention/claims a C6 fatty acid. The C6 fatty acid is a homolog of the C5 fatty acid differing structurally by a single CH2 group. Since both carboxylic acids have the same utility in developing vaginal inserts for treating disorders in a female, it is critical that a showing of instant C5 fatty acid over prior art invention/claims using C6 fatty acid be made.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1,2,9,11, 23,24,29,31,33,35,41,43 is/are rejected under 35 U.S.C. 103 as being obvious over Mirkin et al(USPN 10568891;2/25/2020).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Mirkin et al. teach and make claim to treat 
Female sexual dysfunction comprising administering to the vagina a liquid vaginal suppository comprising about 1-25 ug of estradiol, PEG 6 stearate, ethylene glycol palmitostearate(ethylene glycol ester), Polyoxyl 40 hydrogenated castor oil, PEG-32 glyceryl laurate. Mirkin et al. teach and make claim to a method of administering the vaginal suppository to treat vaginal dysfunction. The instant invention and claims differ from the prior art invention and claims in that the instant invention employs a C5 fatty acid while prior art invention/claims a C6 fatty acid. The C6 fatty acid is a homolog of the C5 fatty acid differing structurally by a single CH2 group. Since both carboxylic acids have the same utility in developing vaginal inserts for treating disorders in a female, it is critical that a showing of instant C5 fatty acid over prior art invention/claims using C6 fatty acid be made.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1,2,7,9,11,13, 23,24,29,31,33, 41,43  is/are rejected under 35 U.S.C. 103 as being obvious over Bernick et al(USPN 10537581;1/21/2020).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Bernick et al. teach and make claim to a pessary comprising an encapsulated liquid pharmaceutical composition comprising about 1-25 ug of estradiol dispersed in medium chain oil comprising C6-12 fatty acid or glycol, monoglyceride, diglyceride or triglyceride ester thereof, Polyoxyl 40 hydrogenated castor oil, PEG-32 glyceryl laurate. Bernick et al. make claim to the pharmaceutical composition being a liquid at room temperature and has a viscosity of above about 5-1000 cP at 25 oC. The pessary is administered into the vagina. Bernick et al. teach and make claim to a method of administering the pessary to treat estrogen deficiency. The instant invention and claims differ from the prior art invention and claims in that the instant invention employs a C5 fatty acid while prior art invention/claims a C6 fatty acid. The C6 fatty acid is a homolog of the C5 fatty acid differing structurally by a single CH2 group. Since both carboxylic acids have the same utility in developing vaginal inserts for treating disorders in a female, it is critical that a showing of instant C5 fatty acid over prior art invention/claims using C6 fatty acid be made.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1,2,7,8,13, 23,24,29,31,33,35,41,43 is/are rejected under 35 U.S.C. 103 as being obvious over Mirkin et al(USAN 20190022107;01/24/2019).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Mirkin et al. teach and make claim to treat 
dyspareunia comprising administering to the vagina an encapsulated liquid pharmaceutical composition comprising about 4-25 ug of estradiol, C6-12 fatty acid, or glycol, mono- , di- or tri- glyceride, polyoxy 40 hydrogenated castor oil and PEG 6 palmitostearate. Mirkin et al. teach and make claim to a method of administering the capsule as a vaginal insert to treat vulvovaginal atrophy. See USAN ‘107 paragraphs 3,8,25,27,134,137 and 163 and claims. The instant invention and claims differ from the prior art invention and claims in that the instant invention employs a C5 fatty acid while prior art invention/claims a C6 fatty acid. The C6 fatty acid is a homolog of the C5 fatty acid differing structurally by a single CH2 group. Since both carboxylic acids have the same utility in developing vaginal inserts for treating disorders in a female, it is critical that a showing of instant C5 fatty acid over prior art invention/claims using C6 fatty acid be made.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1,2,7,8,13, 23,24,29,31,33,35,41,43 is/are rejected under 35 U.S.C. 103 as being obvious over Mirkin et al(USAN 20180256598;09/13/2018).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Mirkin et al. teach and make claim to treat 
dyspareunia comprising administering to the vagina an encapsulated liquid pharmaceutical composition comprising about 4-25 ug of estradiol, C6-12 fatty acid, or glycol, mono- , di- or tri- glyceride, polyoxy 40 hydrogenated castor oil and PEG 6 palmitostearate. Mirkin et al. teach and make claim to a method of administering the capsule as a vaginal insert to treat vulvovaginal atrophy. See USAN ‘598 paragraphs 3,8,25,27,134,137 and 163 and claims. The instant invention and claims differ from the prior art invention and claims in that the instant invention employs a C5 fatty acid while prior art invention/claims a C6 fatty acid. The C6 fatty acid is a homolog of the C5 fatty acid differing structurally by a single CH2 group. Since both carboxylic acids have the same utility in developing vaginal inserts for treating disorders in a female, it is critical that a showing of instant C5 fatty acid over prior art invention/claims using C6 fatty acid be made.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1,2,7,8,13, 23,24,29,31,33,35,41,43  is/are rejected under 35 U.S.C. 103 as being obvious over Mirkin et al(USAN 20180161344;06/14/2018).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Mirkin et al. teach and make claim to treat 
dyspareunia comprising administering to the vagina an encapsulated liquid pharmaceutical composition comprising about 4-25 ug of estradiol, C6-12 fatty acid, or glycol, mono- , di- or tri- glyceride, polyoxy 40 hydrogenated castor oil and PEG 6 palmitostearate. Mirkin et al. teach and make claim to a method of administering the capsule as a vaginal insert to treat vulvovaginal atrophy and dyspaureunia. See USAN ‘344 paragraphs 3,8,25,27,134,137 and 163 and claims. The instant invention and claims differ from the prior art invention and claims in that the instant invention employs a C5 fatty acid while prior art invention/claims a C6 fatty acid. The C6 fatty acid is a homolog of the C5 fatty acid differing structurally by a single CH2 group. Since both carboxylic acids have the same utility in developing vaginal inserts for treating disorders in a female, it is critical that a showing of instant C5 fatty acid over prior art invention/claims using C6 fatty acid be made.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1,2,7,8,13, 23,24,29,31,33,35,41,43 is/are rejected under 35 U.S.C. 103 as being obvious over Mirkin et al(USAN 20180161343;06/14/2018).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Mirkin et al. teach and make claim to treat 
dyspareunia comprising administering to the vagina an encapsulated liquid pharmaceutical composition comprising about 4-25 ug of estradiol, C6-12 fatty acid, or glycol, mono- , di- or tri- glyceride, polyoxy 40 hydrogenated castor oil and PEG 6 palmitostearate. Mirkin et al. teach and make claim to a method of administering the capsule as a vaginal insert to treat vulvovaginal atrophy and dyspaureunia. See USAN ‘343 paragraphs 3,8,25,27,134,137 and 163 and claims. The instant invention and claims differ from the prior art invention and claims in that the instant invention employs a C5 fatty acid while prior art invention/claims a C6 fatty acid. The C6 fatty acid is a homolog of the C5 fatty acid differing structurally by a single CH2 group. Since both carboxylic acids have the same utility in developing vaginal inserts for treating disorders in a female, it is critical that a showing of instant C5 fatty acid over prior art invention/claims using C6 fatty acid be made.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1,2,7-9,13-15,21,33,35,37,39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,5-7,9,16-18,20 of U.S. Patent No. 10806697. Although the claims at issue are not identical, they are not patentably distinct from each other because USPN claims and instant claims make claim to an encapsulated liquid pharmaceutical composition comprising about 25 ug of estradiol dispersed in medium chain oil comprising C6-12 fatty acid or glycol, monoglyceride, diglyceride or triglyceride ester thereof. Bernick et al. make claim to the pharmaceutical composition being a liquid at room temperature and has a viscosity of above about 1000 cP at 25 oC. The pharmaceutical composition is administered into the vagina. Bernick et al. teach and make claim to the pharmaceutical composition comprising PEG-32 stearate. Bernick et al. teach and make claim to a method of administering the capsule as a vaginal insert to treat vulvovaginal atrophy. The instant invention and claims differ from the prior art invention and claims in that the instant invention employs a C5 fatty acid while prior art invention/claims a C6 fatty acid. The C6 fatty acid is a homolog of the C5 fatty acid differing structurally by a single CH2 group. Since both carboxylic acids have the same utility in developing vaginal inserts for treating disorders in a female, it is critical that a showing of instant C5 fatty acid over prior art invention/claims using C6 fatty acid be made.Thus, the USPN claims render the instant claims obvious.

Claims 1,2,7-9,11,13-15,21,33,35,37,39  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9180091. Although the claims at issue are not identical, they are not patentably distinct from each other because USPN claims and instant claims make claim to an encapsulated liquid pharmaceutical composition comprising about 1-25 ug of estradiol dispersed in medium chain oil comprising C6-12 fatty acid or glycol, monoglyceride, diglyceride or triglyceride ester thereof. Bernick et al. make claim to the pharmaceutical composition being a liquid at room temperature and has a viscosity of above about 1000 cP at 25 oC. The pharmaceutical composition is administered into the vagina. Bernick et al. teach and make claim to the pharmaceutical composition comprising PEG-32 stearate. Bernick et al. teach and make claim to a method of administering the capsule as a vaginal insert to treat vulvovaginal atrophy. The instant invention and claims differ from the prior art invention and claims in that the instant invention employs a C5 fatty acid while prior art invention/claims a C6 fatty acid. The C6 fatty acid is a homolog of the C5 fatty acid differing structurally by a single CH2 group. Since both carboxylic acids have the same utility in developing vaginal inserts for treating disorders in a female, it is critical that a showing of instant C5 fatty acid over prior art invention/claims using C6 fatty acid be made.

Claims 1,2,7-9,11,13-15,21,33,35,37,39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 51,55,60,61,66 of copending Application No. 20140213565 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because USANs make claim to an encapsulated liquid pharmaceutical composition comprising about 1-25 ug of estradiol and C6-12 fatty acid or glycol, monoglyceride, diglyceride or triglyceride ester thereof. Bernick et al. at paragraph 56 teach the pharmaceutical composition being a liquid at room temperature and has a viscosity of about 50-1000 cPs at 25 oC. The pharmaceutical composition is administered into the vagina. Bernick et al. teach and make claim to the pharmaceutical composition comprising glyceryl ricinoleate, hard fat, PEG-6 palmitostearate and/or ethylene glycol palmitostearate. Bernick et al. teach and make claim to a method of administering the capsule as a vaginal insert to treat vulvovaginal atrophy. The instant invention and claims differ from the prior art invention and claims in that the instant invention employs a C5 fatty acid while prior art invention/claims a C6 fatty acid. The C6 fatty acid is a homolog of the C5 fatty acid differing structurally by a single CH2 group. Since both carboxylic acids have the same utility in developing vaginal inserts for treating disorders in a female, it is critical that a showing of instant C5 fatty acid over prior art invention/claims using C6 fatty acid be made.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1,2,7,8,13,33,35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 47-52,54,58,59 of copending Application No. 20190358243 or 15/781840 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because USANs make claim to to treat vaginal dryness and dyspareunia comprising administering to the vagina an encapsulated liquid pharmaceutical composition comprising about 1-25 ug of estradiol and PEG 6 stearate. Mirkin et al. teach and make claim to a method of administering the capsule as a vaginal insert to treat vulvovaginal atrophy. Mirkin et al. uses C6-12 fatty acid. The instant invention and claims differ from the prior art invention and claims in that the instant invention employs a C5 fatty acid while prior art invention/claims a C6 fatty acid. The C6 fatty acid is a homolog of the C5 fatty acid differing structurally by a single CH2 group. Since both carboxylic acids have the same utility in developing vaginal inserts for treating disorders in a female, it is critical that a showing of instant C5 fatty acid over prior art invention/claims using C6 fatty acid be made.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1,2,9,11,33,35  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,9,11,33,35 of U.S. Patent No. 10568891. Although the claims at issue are not identical, they are not patentably distinct from each other because both USPN claims and instant claims are drawn to treating 
Female sexual dysfunction comprising administering to the vagina a liquid vaginal suppository comprising about 1-25 ug of estradiol, PEG 6 stearate, ethylene glycol palmitostearate(ethylene glycol ester). Mirkin et al. teach and make claim to a method of administering the vaginal suppository to treat vaginal dysfunction. Mirkin et al. uses C6-12 fatty acid. The instant invention and claims differ from the prior art invention and claims in that the instant invention employs a C5 fatty acid while prior art invention/claims a C6 fatty acid. The C6 fatty acid is a homolog of the C5 fatty acid differing structurally by a single CH2 group. Since both carboxylic acids have the same utility in developing vaginal inserts for treating disorders in a female, it is critical that a showing of instant C5 fatty acid over prior art invention/claims using C6 fatty acid be made.

Claims 1,2,7,9,11,13,33  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,5,6,11,13,33 of U.S. Patent No. 10537581. Although the claims at issue are not identical, they are not patentably distinct from each other because both USPN claims and instant claims are drawn to a pessary comprising an encapsulated liquid pharmaceutical composition comprising about 1-25 ug of estradiol dispersed in medium chain oil comprising C6-12 fatty acid or glycol, monoglyceride, diglyceride or triglyceride ester thereof. Bernick et al. make claim to the pharmaceutical composition being a liquid at room temperature and has a viscosity of above about 5-1000 cP at 25 oC. The pessary is administered into the vagina. Bernick et al. teach and make claim to a method of administering the pessary to treat estrogen deficiency. Mirkin et al. uses C6-12 fatty acid. The instant invention and claims differ from the prior art invention and claims in that the instant invention employs a C5 fatty acid while prior art invention/claims a C6 fatty acid. The C6 fatty acid is a homolog of the C5 fatty acid differing structurally by a single CH2 group. Since both carboxylic acids have the same utility in developing vaginal inserts for treating disorders in a female, it is critical that a showing of instant C5 fatty acid over prior art invention/claims using C6 fatty acid be made.
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616